PER CURIAM.
Appellant Robert Sierra, an employee of the Broward County Sheriffs Office, conducted a warrantless search on the commercial premises of Appellee Tropical Aviation Ground Services, Inc. (Tropical Aviation). Pursuant to 42 U.S.C. § 1983, Tropical Aviation brought suit against Sierra, alleging a violation of the Fourth Amendment. Sierra filed a Rule 12(b)(6) motion to dismiss the complaint based on qualified immunity. The district court denied Sierra’s motion, and this appeal fol*100lowed. The district court did not err in denying Sierra’s motion to dismiss.
AFFIRMED.